 


109 HR 1801 IH: Teaching Fellows Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1801 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Price of North Carolina (for himself, Mr. Etheridge, Mr. McIntyre, Mr. Watt, Mr. Berry, Mr. Hinchey, Mr. McDermott, Mr. Owens, Mr. Payne, Mr. Gutierrez, Ms. Corrine Brown of Florida, Mr. Chandler, Mr. Strickland, and Mr. Miller of North Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a national teaching fellowship program to encourage individuals to enter and remain in the field of teaching at public schools. 
 
 
1.Short titleThis Act may be cited as the Teaching Fellows Act of 2005.  
2.FindingsCongress makes the following findings: 
(1)The United States faces an increasing need for high-quality educators. 
(2)Up to 1,000,000 of the country’s 3,000,000 teachers will retire in the next 5 years. American schools will have to hire 2,200,000 teachers by 2010. 
(3)The Congress desires to inspire promising high school seniors and accomplished persons currently involved in the field of education to become certified teachers. 
(4)The opportunity created by a fellowship program would allow persons in the field of education the financial opportunity to obtain a quality education which they would use to teach America’s youth. 
(5)The Congress desires to motivate those who go into the field of teaching to become career educators. 
(6)Many teacher assistants have received their training at community colleges and have the potential and desire to obtain degrees in education and certification as teachers. 
(7)Rural and inner-city communities could greatly benefit from encouraging those in the community who already have an interest in teaching to pursue a degree in education and become career educators. 
3.Establishment of programTitle II of the Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended— 
(1)by striking out the head of such title and inserting the following: 
 
IITeacher quality 
ATeacher quality enhancement grants for States and partnerships; 
(2)by striking out this title each place it appears in section 201 through 209 and inserting this part; and 
(3)by adding at the end the following new part: 
 
BFederal teaching and Partnership Fellows 
211.State teaching fellowship program 
(a)PurposeThe purpose of this section is to encourage promising high school seniors and college undergraduates to enter the field of teaching and become career educators. 
(b)Establishment of Teaching Fellows program 
(1)Use of funds for scholarshipsFrom the funds appropriated under subsection (g), the Secretary shall make grants available to States for the purpose of establishing State Teaching Fellows Programs to provide scholarships for Teaching Fellows. Such scholarships shall be used to pay for higher education tuition, fees, and other costs of attendance. 
(2)Selection of FellowsTeaching Fellows shall be selected from individuals who— 
(A)at the time of application, are high school seniors or in their second year of a program of undergraduate education; 
(B)are United States citizens or legal aliens; 
(C)are residents of the State sponsoring the Fellows Program to which they are applying; and 
(D)meet the criteria established under subsection (d)(1)(B). 
(c)Competition for Federal funds 
(1)State application to programThe governor of each State desiring to participate in the Partnership Program shall designate a single State agency to submit an application to the Secretary and to administer the State Fellows Program. Such agency shall have a full-time staff and may be a division of the State’s education department, a coordinating or governing board of higher education, an independent government agency, or a non-profit organization. Any such application shall be submitted to the Secretary at such time, and contain such information, as the Secretary shall require. 
(2)Competitive selectionFrom the applications submitted by State agencies, the Secretary shall approve those applications that the Secretary determines to be the most promising in carrying out the purposes of the Fellows Program. Each State whose application is selected by the Secretary to participate in the Fellows Program shall receive funds to offer scholarships in an amount determined by the Secretary in light of the amount of the total appropriation for the Fellows Program, the relative size of the State’s student population, and the funding necessary to administer a viable State Fellows Program. Such funds shall go to the State agency designated in paragraph (1) of this subsection. 
(d)Requirements for State receipt of Federal fundsEach State participating in the Fellows Program shall— 
(1)provide information and assurances— 
(A)identifying the institutions of higher education within the State, either private or public, that will participate in the Fellows Program; 
(B)establishing specific, rigorous criteria to be used in selecting Teaching Fellows; 
(C)providing that the State will offer no less than $6,500 per year in scholarships to each Fellow, which shall be available— 
(i)for each of 4 years of undergraduate education, in the case of a Fellow who, at the time of application, was a high school senior; 
(ii)for the third and fourth year of undergraduate education, in the case of a Fellow who, at the time of application, was in his or her second year of undergraduate education; and 
(iii)for a fifth year of undergraduate education if such year is required in order to obtain a bachelor’s degree with a State license or certificate to teach; 
(D)providing that each participating institution will provide a full-time faculty member or administrator to serve as the Fellows Program director and to work closely with the State agency to administer the campus program and create and execute the extra-curricular enrichment programs; 
(E)describing mandatory extra-curricular enrichment programs and activities as part of the State’s Fellows Program that— 
(i)are designed to motivate students to become career educators; 
(ii)provide Teaching Fellows with a multidisciplinary education; 
(iii)are offered regularly during each year of schooling (including during intervals between periods of enrollment); and 
(iv)expose Fellows to the State’s business, political, demographic, cultural, and economic climate and help Fellows develop leadership qualities; and 
(F)establishing procedures for the distribution of scholarships and administration of service obligation oversight; 
(2)provide an assurance that the State agency and participating institutions shall, collectively, match the Federal funds provided under this section by providing at least 25 percent of the total cost of the Fellows Program; 
(3)use funds received under this section only to supplement the amount of funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the purposes of this section, and not to supplant such funds; and 
(4)provide an assurance that Teaching Fellows fulfill their teaching commitments at United States public schools within that State only. 
(e)Conversion to loan 
(1)Obligation to repayThe Fellows Program shall require that a Teaching Fellow agree to repay a pro rata amount, as determined by the State agency, of the scholarship received from the Fellows Program, and to pay interest on such pro rata amount at an annual rate of 10 percent until such pro rata amount is repaid, if the recipient fails to comply with one of the following: 
(A)Within 7 years after graduation the recipient of the scholarship teaches for 4 years at a public school. 
(B)Within 7 years after graduation the recipient teaches for 3 consecutive years, unless the recipient takes an approved leave of absence, at a public school that at the time the recipient accepts employment is a low-performing school, as defined by State educational agency or the Secretary of Education. 
(2)ExceptionParagraph (1) shall not apply if the State agency finds that it is impossible for the recipient to teach for 4 years, within 7 years after the recipient graduates, at a public school because of the death or permanent disability of the recipient. 
(f)Revolving fundingAny funds repaid by a Teaching Fellow pursuant to subsection (e), together with any interest thereon, may be retained by the State agency for making available additional scholarships under this section, and for paying costs related to the disbursement of awards and the collection of payments under subsection (e). 
(g)FundsThere is authorized to be appropriated to carry out this section $200,000,000 for fiscal year 2006 and such sums as may be necessary for the 4 succeeding fiscal years. 
(h)DefinitionsFor the purposes of this section: 
(1)Fellows ProgramThe term Fellows Program means the program established under this section. 
(2)Teaching FellowsThe term Teaching Fellow means an individual selected for an award of financial assistance under this section. 
(3)StateThe term State includes the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(4)State agencyThe term State agency means the agency designated pursuant to subsection (c)(1). 
212.Teaching Fellows Partnership Program 
(a)PurposeThe purpose of this section is to encourage members of the education community, such as teaching assistants and other school employees who are not yet certified teachers, to obtain a degree in education. 
(b)Establishment of Partnership Fellows program 
(1)Use of funds for scholarshipsFrom the funds appropriated under subsection (h), the Secretary shall make grants available to States for the purpose of establishing Partnership Programs between associate-degree-granting institutions and bachelor-degree-granting institutions. 
(2)Selection of FellowsPartnership Fellows shall be selected from individuals who— 
(A)are United States citizens or legal aliens; 
(B)are residents of the State sponsoring the partnership program to which they are applying; and 
(C)meet the criteria established under subsection (e)(1). 
(c)Competition for Federal funds 
(1)State review and submissionThe governor of each State desiring to participate in the Partnership Program shall designate a single State education department, a coordinating or governing board of higher education, or other agency— 
(A)to receive and review partnership proposals from associate-degree-granting institutions and bachelor-degree-granting institutions within the State; 
(B)to determine which proposals delineate Partnership Programs to be created between associate-degree-granting institutions and bachelor-degree-granting institutions that are the most promising in carrying out the purposes of this section; 
(C)to submit the partnership proposals that are approved by the State agency to the Secretary for competitive selection in the form of one single partnership proposal application; and 
(D)to administer the funds available under this section. 
(2)Competitive selectionFrom the partnership proposal applications submitted by State agencies under paragraph (1), the Secretary shall select for funding under this section those applications that the Secretary determines to be the most promising in carrying out the purposes of the Partnership Program. The Secretary shall distribute the awards for each selected application to the State agency that submitted the application. 
(d)Requirements for State receipt of Federal fundsA State agency that submits a partnership proposal application to the Secretary under subsection (c) shall provide to the Secretary such information and assurances as the Secretary may require to demonstrate that the State will comply with the following requirements: 
(1)Any State whose partnership proposal application is selected to receive Federal funds as authorized by this section shall match the Federal funding by providing at least 25 percent of the total cost of the Partnership Program or Programs. 
(2)The State agency may reserve up to 20 percent of its Federal funding to be used for administrative costs associated with the creation of articulation agreements between one or more associate-degree-granting institutions and one or more bachelor-degree-granting institutions that detail the partnership arrangement between the institutions. Such reserved administrative funds shall be made available to the Partnership institutions in order to support curricula alignment between the associate-degree granting institution’s and the bachelor-degree-granting institution’s requirements and to allow the Partnership institutions to sponsor extra-curricular activities for its Fellows as specified in subsection (e)(3). 
(3)The State agency shall be responsible for determining how the funds provided under this section are allocated among specific partnership proposals or to administer the allocation of funds for an approved state-wide Partnership Program. 
(4)The State agency shall be responsible for assuring such funds are used to provide full-time Partnership Fellows with scholarships of no less than $6,500 per year, which shall be available for each of the four years of undergraduate education remaining after the year of the Fellow’s selection, and for a fifth year of undergraduate education if such year is required in order to obtain a bachelor’s degree with a State license or certificate to teach. Partnership Fellows pursuing a part-time course load, as defined by the institution attended, shall receive a pro rata scholarship over a period not to exceed six years. The annual scholarship amount shall be a fraction of the full-time scholarship amount and shall be reduced according to the number of credits being pursued. Partnership Programs also may make scholarship funds available during the period of student teaching as prescribed by subsection (e)(6). 
(5)The State agency will use funds received under this section only to supplement the amount of funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the purposes of this section, and not to supplant such funds. 
(e)Requirements for Partnership proposalsEach partnership proposal under this section shall be submitted by one or more associate-degree-granting institutions and one or more bachelor-degree-granting institutions and shall propose the establishment of a program allowing individuals, such as those currently in the education field, to complete a bachelor’s degree with a State license or certification to teach. Such proposals shall include— 
(1)identification of specific, rigorous criteria to be used in selecting Partnership Fellows, including outstanding service to school-age children, a firm commitment to the field of education, and aptitude to succeed as a teacher; 
(2)designation of a full-time faculty member or administrator to serve as the local or regional Partnership Program director or coordinator and to work closely with the State agency director to administer the program and create and execute the extra-curricular enrichment programs; 
(3)mandatory extra-curricular enrichment programs and activities as part of the State’s Fellows Program that— 
(A)are designed to motivate students to become career educators; 
(B)provide Fellows with a multidisciplinary education; 
(C)are offered regularly during each year of schooling (including during intervals between periods of enrollment); and 
(D)expose Fellows to the State’s business, political, demographic, cultural, and economic climate and help Fellows develop leadership qualities; 
(4)a specific description of how the proposed Partnership Program will provide individuals in rural or underserved communities access to the curriculum and extracurricular opportunities created by the Partnership Program; 
(5)a description of how the program will accommodate Partnership Fellows who must maintain employment while pursuing a degree, whether via distance learning methods, evening and weekend programs, minimum credit requirements, or other programs; 
(6)a description of how the program will assist Partnership Fellows in accordance with subsection (d)(4) during the period of student teaching should they be otherwise financially unable to complete such a requirement; and 
(7)an itemized account of how the funds will be allocated to best achieve the goals of the Partnership Program. 
(f)Conversion to loan 
(1)Obligation to repayThe Partnership Program shall require that a Partnership Fellow agree to repay a pro rata amount, as determined by the State agency, of the scholarship received from the Partnership Program, and to pay interest on such pro rata amount at an annual rate of 10 percent until such pro rata amount is repaid, if the recipient fails to comply with one of the following: 
(A)Within 7 years after graduation the recipient of the scholarship teaches for 4 years at a public school. 
(B)Within 7 years after graduation the recipient teaches for 3 consecutive years, unless the recipient takes an approved leave of absence, at a public school that at the time the recipient accepts employment is a low-performing school, as defined by State educational agency or the Secretary of Education. 
(2)ExceptionParagraph (1) shall not apply if the State agency finds that it is impossible for the recipient to teach for 4 years, within 7 years after the recipient graduates, at a public school because of the death or permanent disability of the recipient. 
(g)Revolving fundingAny funds repaid by a Teaching Fellow pursuant to subsection (f), together with any interest thereon, may be retained by the State agency for making available additional scholarships under this section, and for paying costs related to the disbursement of awards and the collection of payments under subsection (f). 
(h)FundsThere is authorized to be appropriated to carry out this section $100,000,000 for fiscal year 2006 and such sums as necessary for the 4 succeeding fiscal years. 
(i)DefinitionsFor the purposes of this section: 
(1)Partnership Programthe term Partnership Program means the program established under this section. 
(2)Partnership FellowsThe term Partnership Fellow means an individual selected for an award of financial assistance under this section. 
(3)StateThe term State includes the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(4)State agencyThe term State agency means the agency designated pursuant to subsection (c)(1).. 
 
